UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-6707


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                 Plaintiff - Appellant,

           v.

SERGEANT DICKERSON; UNITED STATES DEPARTMENT OF JUSTICE,

                 Defendants - Appellees.



                                   No. 18-6734


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                 Plaintiff - Appellant,

           v.

GABRIEL MORGAN, Sheriff; UNITED STATES DEPARTMENT OF JUSTICE,

                 Defendants - Appellees.



                                   No. 18-6736


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                 Plaintiff - Appellant,
           v.

UNITED STATES DEPARTMENT OF JUSTICE; M.J. O. PERRY,

                  Defendants - Appellees.



                                    No. 18-6739


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                  Plaintiff - Appellant,

           v.

JOSHUA A. GOFF,

                  Defendant - Appellee.



                                    No. 18-6740


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                  Plaintiff - Appellant,

           v.

UNITED STATES DEPARTMENT OF JUSTICE; MR. HAYES,

                  Defendants - Appellees.



                                    No. 18-6741


MILTON BROWN, a/k/a Sultan Immanuel-El-Bey,


                                           2
                  Plaintiff - Appellant,

           v.

LEWIS SAUNDERS; UNITED STATES DEPARTMENT OF JUSTICE,

                  Defendants - Appellees.



                                    No. 18-6742


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                  Plaintiff - Appellant,

           v.

CORRY N. SMITH,

                  Defendant - Appellee.



                                    No. 18-6743


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                  Plaintiff - Appellant,

           v.

UNITED STATES DEPARTMENT OF JUSTICE; MAJOR COWAN,

                  Defendants - Appellees.



                                    No. 18-6744



                                           3
MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                   Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF JUSTICE; CAPT. ELLIS,

                   Defendants - Appellees.



                                     No. 18-6755


MILTON BROWN, a/k/a Sultan Immanuel El-Bey,

                   Petitioner - Appellant,

             v.

UNITED STATES DEPARTMENT OF JUSTICE; SGT CASSELLS,

                   Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00345-JAG-RCY; 3:18-cv-
00386-JAG-RCY; 3:18-cv-00347-JAG-RCY; 3:18-cv-00223-JAG-RCY; 3:18-cv-00341-
JAG-RCY; 3:18-cv-00388-JAG-RCY; 3:18-cv-00225-JAG-RCY; 3:18-cv-00343-JAG-
RCY; 3:18-cv-00339-JAG-RCY; 3:18-cv-00349-JAG-RCY)


Submitted: December 20, 2019                                Decided: January 8, 2020


Before MOTZ, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.



                                             4
Milton Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            5
PER CURIAM:

      In these consolidated appeals, Milton Brown challenges the district court’s orders

dismissing his civil actions pursuant to 28 U.S.C. § 1915(e)(2)(B) (2018). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Brown v. Dickerson, No. 3:18-cv-00345-JAG-RCY (E.D. Va.

June 8, 2018); Brown v. Morgan, No. 3:18-cv-00386-JAG-RCY (E.D. Va. June 13, 2018);

Brown v. Dep’t of Justice, No. 3:18-cv-00347-JAG-RCY (E.D. Va. June 12, 2018); Brown

v. Goff, No. 3:18-cv-00223-JAG-RCY (E.D. Va. June 13, 2018); Brown v. Dep’t of Justice,

No. 3:18-cv-00341-JAG-RCY (E.D. Va. June 12, 2018); Brown v. Saunders, No. 3:18-cv-

00388-JAG-RCY (E.D. Va. June 13, 2018); Brown v. Smith, No. 3:18-cv-00225-JAG-

RCY (E.D. Va. June 12, 2018); Brown v. Dep’t of Justice, No. 3:18-cv-00343-JAG-RCY

(E.D. Va. June 13, 2018); Brown v. Dep’t of Justice, No. 3:18-cv-00339-JAG-RCY (E.D.

Va. June 12, 2018); Brown v. Dep’t of Justice, No. 3:18-cv-00349-JAG-RCY (E.D. Va.

June 13, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            6